                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ISIAH LEWIS,                                        Case No. 4:17-cv-03575-KAW
                                   8                   Plaintiff,
                                                                                            ORDER GRANTING DEFENDANTS'
                                   9            v.                                          MOTION FOR JUDGMENT ON THE
                                                                                            PLEADINGS
                                  10    BENEFICIAL CALIFORNIA, INC., et al.,
                                                                                            Re: Dkt. No. 45
                                  11                   Defendants.

                                  12          On June 21, 2017, Plaintiff Isiah Lewis (“Plaintiff”) filed the instant suit against Defendant
Northern District of California
 United States District Court




                                  13   Beneficial California, Inc. (“Beneficial”) and Beneficial Management Corporation of America
                                  14   (“BMCA”) (collectively referred to as “Defendants”), alleging (1) breach of contract, (2)
                                  15   accounting, and (3) violation of the Fair Credit Reporting Act. (Compl., Dkt. No. 1.) Plaintiff also
                                  16   filed an application to proceed in forma pauperis, which the Court granted on July 19, 2017. (Dkt.
                                  17   Nos. 3, 7.) On July 13, 2018, Defendants filed a motion for judgment on the pleadings. (Defs.’
                                  18   Mot., Dkt. No. 45.) Defendants also filed a request for judicial notice (“RJN”) in support of their
                                  19   motion for judgment on the pleadings. (RJN, Dkt. No. 46.) On August 28, 108, Plaintiff opposed
                                  20   the motion for judgment on the pleadings. (Pl.’s Opp’n, Dkt. No. 57.) Plaintiff also filed an
                                  21   objection to Defendants’ request for judicial notice. (Pl.’s RJN Obj., Dkt. No. 59.) Defendants
                                  22   replied to the opposition on August 31, 2018. (Defs.’ Reply, Dkt. No. 60.) The Court deemed the
                                  23   matter suitable for disposition without hearing pursuant to Civil Local Rule 7-1(b), and vacated
                                  24   the November 1, 2018 hearing. (Dkt. No. 54.) Upon consideration of the parties’ filings and for
                                  25   the reasons set forth below, Defendants’ motion for judgment on the pleadings is GRANTED.
                                  26   I.     PROCEDURAL AND FACTUAL BACKGROUND
                                  27          On June 21, 2017, Plaintiff filed a Complaint against Defendants Beneficial and BMCA in
                                  28   the United States District Court for the Northern District of California. Plaintiff brought three
                                   1   claims against Defendants, including (1) a breach of contract claim, (2) an accounting claim, and

                                   2   (3) a claim for violation of the Fair Credit Reporting Act. (Compl. at 5, 6.)

                                   3          On January 31, 1991, Plaintiff entered into a contract with Beneficial to borrow

                                   4   $150,595.00 with an annual percentage rate of 15.64% per year. (Id. at 3.) As a term of the

                                   5   contract, Plaintiff gave Beneficial a security interest in the real property located at 2744 Green

                                   6   Island Road, Napa, California. (Id.) Plaintiff, as trustor, executed a Short Form Deed of Trust and

                                   7   Assignment of Rents (“Deed of Trust”) to BMCA, as trustee, and Beneficial as beneficiary. (Id.)

                                   8   The terms of the Deed of Trust state that:“[t]rustor requests that a copy of any notice of default

                                   9   and of any notice of sale under the deed of trust be mailed to him at his address herein set forth.”

                                  10   (Defs.’ Mot. at 5.) On or around January 31, 2006, Beneficial granted, assigned and transferred all

                                  11   the beneficial interest under the Deed of Trust dated January 31, 1991 to Timothy E. Hussey

                                  12   (“Hussey”) without representation, recourse or warranty. (Compl. at 4.)
Northern District of California
 United States District Court




                                  13          Plaintiff alleges that neither Beneficial nor BMCA gave him notice of the transfer

                                  14   according to the terms of the Deed of Trust. (Id.) Plaintiff claims that he had no knowledge of the

                                  15   transfer and that Defendants failed to provide him with notice of it. (Id.) Plaintiff further avers that

                                  16   he continued to make payments on the contract to Beneficial according to the terms of the original

                                  17   January 31, 1991 Deed of Trust, as he was unaware of the transfer of the Deed of Trust from

                                  18   Beneficial to Hussey that occurred on January 31, 2006. (Id.) In addition, Plaintiff asserts that

                                  19   Defendants breached the contract by failing to give Plaintiff notice of the assignment, transfer and

                                  20   sale of all beneficial interest under the Deed of Trust occurring on January 31, 2006. (Id.)

                                  21          Moreover, Plaintiff contends that Hussey foreclosed the property without giving Plaintiff

                                  22   any notice and caused him damages. (Pl.’s Opp’n at 2.) On or around October 2008, Plaintiff was

                                  23   ejected from the property because of the foreclosure. (Id. at 3.) Unaware of the transfer of the

                                  24   Deed of Trust, Plaintiff states he still paid Beneficial under the original January 31, 1991 Deed of

                                  25   Trust agreement executed before the foreclosure. (Id. at 2.) On January 26, 2016, Plaintiff alleges

                                  26   he discovered the transfer of the Deed of Trust through documents that Plaintiff requested

                                  27   Beneficial to produce. (Id.) Plaintiff further argues that he has no means of ascertaining the exact

                                  28   amount of money that Defendants owe him, and that amount of money can only be ascertained by
                                                                                          2
                                   1   a full and complete accounting of all transactions made by Defendants with respect to the funds

                                   2   deposited by Plaintiff. (Compl. at 6)

                                   3          Furthermore, Plaintiff asserts that when Beneficial transferred the loans and the Deed of

                                   4   Trust to Hussey, Beneficial continued to falsely report Plaintiff’s credit by stating that Plaintiff

                                   5   maintained an open account for approximately $90,000, when in fact there was no money owing

                                   6   to the account and the account was closed. (Id. at 7.) Plaintiff thus alleges that Defendant violated

                                   7   the Fair Credit Reporting Act (“FCRA”). (Id.)

                                   8          On July 13, 2018, Defendants filed a motion for judgment on the pleadings. (Defs.’ Mot.)

                                   9   Plaintiff filed an opposition on August 28, 2018. (Pl.’s Opp’n.) Defendants filed a reply on August

                                  10   31, 2018. (Defs.’ Reply.)

                                  11   II.    LEGAL STANDARD

                                  12          Federal Rule of Civil Procedure 12(c) allows a party to move for judgment on the
Northern District of California
 United States District Court




                                  13   pleadings after the pleadings are closed but early enough so as to not delay trial. Judgment on the

                                  14   pleadings is proper "when there is no issue of material fact in dispute, and the moving party is

                                  15   entitled to judgment as a matter of law." Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009).

                                  16          A "motion for judgment on the pleadings faces the same test as a motion under Rule

                                  17   12(b)(6)." McGlinchy v. Shell Chemical Co., 845 F.2d 802, 810 (9th Cir. 1988). In determining

                                  18   whether a moving party has satisfied this standard, a court treats the opposing party's allegations

                                  19   as true, and construes them in the light most favorable to that party. Gen. Conference Corp. of

                                  20   Seventh-Day Adventists v. Seventh-Day Adventist Congregational Church, 887 F.2d 228, 230 (9th

                                  21   Cir. 1989) (citation omitted). Yet, "[c]onclusory allegations of law and unwarranted inferences are

                                  22   insufficient to avoid" dismissal. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009).

                                  23          In ruling on a motion for judgment on the pleadings, a court may consider exhibits

                                  24   attached to the pleadings, Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th Cir. 1987), and

                                  25   facts which may be judicially noticed, Mullis v. United States Bankr. Court., 828 F.2d 1385, 1388

                                  26   (9th Cir. 1987). When a court grants a Rule 12(c) motion, leave to amend should be freely given if

                                  27   it is possible that further factual allegations will cure any defect. See Somers v. Apple, Inc., 729

                                  28   F.3d 953, 960 (9th Cir. 2013). The decision of whether to grant leave to amend nevertheless
                                                                                          3
                                   1   remains within the discretion of the district court. Leadsinger, Inc. v. BMG Music Publ'g, 512 F.3d

                                   2   522, 532 (9th Cir. 2008). In assessing whether a case should be dismissed with prejudice and

                                   3   without leave to amend, a court should consider five factors: (1) bad faith; (2) undue delay; (3)

                                   4   prejudice to the opposing party; (4) futility of amendment; and (5) whether the plaintiff has

                                   5   previously amended his complaint. Lawson v. JPMorgan Chase Bank, N.A., No. C14-5133 RJB,

                                   6   2014 WL 12561148, at *5 (W.D. Wash. Apr. 16, 2014). Futility alone can justify the denial of a

                                   7   motion for leave to amend. (Id.)

                                   8   III.    DISCUSSION

                                   9           Plaintiff maintains that he suffered damages from Defendants’ breach of contract and

                                  10   requests an accounting for damages incurred from that breach. Plaintiff also alleges that

                                  11   Defendants violated the FCRA. Defendants contend that all of Plaintiff’s claims fail.

                                  12           A.      BREACH OF CONTRACT
Northern District of California
 United States District Court




                                  13           Defendants argue that the claim for breach of contract fails because: (1) Defendants did not

                                  14   breach, (2) Plaintiff did not suffer damages proximately caused by the conduct of Defendants, and,

                                  15   (3) Plaintiff’s breach of contract claim is time-barred. (Defs.’ Mot. at 3.)

                                  16           In California, the standard elements of a claim for breach of contract are: (1) the existence

                                  17   of a contract, (2) plaintiff's performance or excuse for nonperformance, (3) defendant's breach, and

                                  18   (4) the damage to plaintiff therefrom. Wall St. Network, Ltd. v. N.Y. Times Co., 164 Cal. App. 4th

                                  19   1171, 1178 (2008). Defendants first argue that the language in the contract that Plaintiff alleges

                                  20   Defendants breached could not have been breached because it was phrased as a request, not as an

                                  21   obligation. (Defs.’ Mot. at 5.) Specifically, the provision states, “[t]rustor requests that a copy of

                                  22   any notice of default and of any notice of sale under the deed of trust be mailed to him at his

                                  23   address herein set forth.” (Compl., Ex. A at 5.) Defendants assert that since the language in the

                                  24   provision was phrased as “a request,” they could have complied as a courtesy or favor, but were

                                  25   not obligated to do so. (Defs.’ Mot. at 5.) Defendants also aver that the notices in the provision

                                  26   refer to notices of foreclosure, not the notice for the sale or transfer of the loan. (Id.) 1

                                  27

                                  28
                                       1
                                         Under the Real Estate Settlement Procedures Act of 1974 (“RESPA”), “[e]ach servicer of any
                                       federally related mortgage loan shall notify the borrower in writing of any assignment, sale, or
                                                                                         4
                                   1          In response, Plaintiff argues that the terms of the Deed of Trust require Defendants to

                                   2   directly mail Plaintiff notice of any default or sale. (Pl.’s Opp’n at 2.) Plaintiff claims damages of

                                   3   loss of property caused by Defendants’ failure to comply with the terms of the Deed of Trust,

                                   4   which ultimately resulted in foreclosure to Hussey. (Id.) Plaintiff and Defendants have different

                                   5   interpretations of the meaning of the language in the provision about notice of default and notice

                                   6   of sale. Whether the language “notice of sale” in that provision is to be referred to as a foreclosure

                                   7   is a question arising out of the differing interpretations of the parties. Thus, for the purpose of a

                                   8   motion for judgment on the pleadings, the Court finds that Plaintiff has pled sufficient facts for his

                                   9   breach of contract claim.

                                  10          Second, Defendants argue that the claim for breach of contract fails because Plaintiff did

                                  11   not suffer damages. (Defs.’Mot. at 7.) A dispute exists over whether or not there was a

                                  12   foreclosure. Plaintiff pleads that he suffered damages from Defendants’ failure to send him the
Northern District of California
 United States District Court




                                  13   notice of transfer, which caused him to lose his property in a foreclosure to Hussey. (Id.)

                                  14   Defendants counter that Plaintiff’s claim is false because Hussey did not foreclose and released the

                                  15   Deed of Trust in March of 2007, after Plaintiff apparently paid off the loan. (Id.) Additionally,

                                  16   Defendants attach a Substitution of Trustee and Deed of Reconveyance in their RJN and argue that

                                  17   such document proves that there was no foreclosure. (RJN, Ex. C.) Defendants further argue that

                                  18   even assuming Hussey had foreclosed, Defendants’ alleged failure to notify Plaintiff about the

                                  19   transfer of the deed did not proximately cause Plaintiff’s loss. (Defs.’Mot. at 7.) The Court does

                                  20   not agree with Defendants’ argument that the Substitution of Trustee and Deed of Reconveyance

                                  21   conclusively proves that there was no foreclosure. Moreover, Defendants’ argument that Plaintiff

                                  22   did not suffer damages not only requires the Court to look beyond the pleadings, but also

                                  23   unnecessarily requires Plaintiff to prove his claims. In considering a motion for judgment on the

                                  24   pleadings, a court must take all allegations of material fact as true and construe them in the light

                                  25

                                  26   transfer of the servicing of the loan to any other person.” 12 U.S.C. § 2605(b)(1). Although
                                       Defendants argue that they were not obligated to comply with the Deed of Trust provision to send
                                  27   Plaintiff a notice, they still had a statutory duty to send a written notice of transfer to Plaintiff
                                       under RESPA. However, RESPA violation claims have a statute of limitations of three years. 12
                                  28   U.S.C. § 2614. Since Defendants’ alleged failure to send a notice occurred on January 31, 2006,
                                       Plaintiff would not be able to bring a RESPA violation claim because it would be time-barred.
                                                                                            5
                                   1   most favorable to the nonmoving party. O'Connor v. Uber Techs., Inc., 58 F. Supp. 3d 989, 995

                                   2   (N.D. Cal. 2014). In the context of ruling on a Rule 12(c) motion, a court is generally limited to

                                   3   the contents of the complaint. (Id.) To survive a motion for judgment on the pleadings, Plaintiff

                                   4   need not prove his claims as true. In the present case, the Court finds that Plaintiff has pled enough

                                   5   facts to support the claim that he suffered loss of property, and that loss was allegedly caused by

                                   6   Defendants’ breach of contract.

                                   7           Finally, Defendants argue that the breach of contract claim is time-barred. (Id.) Plaintiff

                                   8   claims that Defendants breached the contract when they transferred the loan to Hussey in 2006 and

                                   9   failed to send Plaintiff notice of such transfer. (Id.) Plaintiff argues that the foreclosure by Hussey

                                  10   ultimately led to an eviction by the sheriff, who physically ejected Plaintiff from the property on

                                  11   or around October 2008. (Pl.’s Opp’n at 2-3.) Plaintiff additionally contends that his claim is not

                                  12   time-barred because despite continually contacting Beneficial regarding the foreclosure, he did not
Northern District of California
 United States District Court




                                  13   receive information from Defendants regarding the property being settled for $50,000 until June

                                  14   25, 2016. (Id. at 7.)

                                  15           The Court finds that Plaintiff’s claim is time-barred. Under California law, the statute of

                                  16   limitations for a breach of contract claim is four years. Cal. Civ. Proc. Code §337. The limitations

                                  17   period runs from the moment a claim accrues, and a breach of contract claim generally accrues at

                                  18   the time of the breach. Power Quality & Elec. Sys., Inc. v. BP W. Coast Prod. LLC, No. 16-CV-

                                  19   04791 YGR, 2016 WL 6524408, at *4 (N.D. Cal. Nov. 3, 2016). California applies the discovery

                                  20   rule to breach of contract claims when breaches are committed in secret and the harm flowing

                                  21   from such breaches are not reasonably discoverable by plaintiffs until a future time. (Id. at *5.) If a

                                  22   plaintiff becomes aware of facts which would make a reasonably prudent person suspicious, he

                                  23   has a duty to investigate further and is charged with knowledge of matters which would have been

                                  24   revealed by such an investigation. (Id.) In order to satisfy the discovery rule, Plaintiff must

                                  25   adequately allege that, in the exercise of reasonable diligence, he could not have discovered the

                                  26   facts at an earlier date. (Id. at *6.)

                                  27           In Power Quality, an assumption to the plaintiffs’ argument was that the liens had been

                                  28   withdrawn by the defendant earlier; however, when the plaintiffs received a termination notice,
                                                                                          6
                                   1   they contacted the defendant’s representative but did not receive a response despite making

                                   2   several follow-up calls. (Id.) The Power Quality court found that several follow-up calls by the

                                   3   plaintiffs and the defendant’s failure to return these calls were not sufficient to demonstrate that

                                   4   plaintiffs were unable to discover the alleged wrongdoing earlier with reasonable diligence. (Id. at

                                   5   *5.) Thus, the plaintiffs’ allegations did not satisfy the discovery rule. (Id.)

                                   6           In the instant case, Plaintiff’s allegation that he did not receive the information regarding

                                   7   the property being settled for $50,000 until June 25, 2016 despite continually contacting

                                   8   Beneficial is insufficient to satisfy the discovery rule. Even assuming, as true, Plaintiff’s allegation

                                   9   that Defendants failed to send Plaintiff a notice after the transfer of the Deed of Trust to Hussey in

                                  10   2006, Plaintiff should have been effectively notified and compelled to start his investigation on the

                                  11   status of his loan when he was physically removed from the property in 2008 at the latest.2

                                  12   However, Plaintiff did not file an action against Defendants until 2017, which is five years after
Northern District of California
 United States District Court




                                  13   the time the allowed statutory period to file a breach of contract claim expired in 2012. In other

                                  14   words, the latest that Plaintiff could have brought his claim was 2012, assuming that he was

                                  15   ejected from his property in 2008. The ejection started the tolling of the statute of limitations

                                  16   because that was when Plaintiff became aware of the alleged breach of contract and suffered

                                  17   damages.

                                  18           Accordingly, the Court finds that Plaintiff’s breach of contract claim is time-barred. Thus,

                                  19   judgment on the pleadings is entered in favor of Defendants on the breach of contract claim.

                                  20           B.      ACCOUNTING

                                  21           Plaintiff additionally alleges that on January 27, 2006, Defendants transferred, sold and

                                  22   assigned his property to Hussey for $50,000 but still continued to collect, receive and deposit

                                  23   payments from him. (Compl. at 6.) Plaintiff also argues that Defendants have failed and refused to

                                  24   pay this money owed back to Plaintiff, and that Plaintiff has no means of knowing the exact

                                  25   amount of money that is in the possession of Defendants because such amount can only be

                                  26   ascertained by a full and complete accounting of all transactions made by the Defendants. (Id.)

                                  27
                                       2
                                  28     Plaintiff was likely put on notice by the notice of default and notice of foreclosure sale before the
                                       foreclosure occurred.
                                                                                          7
                                   1   Defendants responsively argue that the accounting claim fails because: (1) there is no current

                                   2   relationship, fiduciary or otherwise, between Defendants and Plaintiff since Defendant Beneficial

                                   3   sold the loan to Hussey in 2006, (2) no accounting is necessary, (3) there is no antecedent claim,

                                   4   (4) Plaintiff is the party that owns the money, and (5) the claim is time-barred. (Defs.’ Mot. at 8.)

                                   5            Defendants cite Janis v. California State Lottery Commission to argue that a right to an

                                   6   accounting must be based on other claims. 68 Cal. App. 4th 824, 833-834 (1998). Some courts

                                   7   have indeed held that “an accounting is merely an equitable remedy, and therefore cannot be

                                   8   maintained as an independent cause of action.” Fradis v. Savebig.com, No. CV 11-07275 GAF

                                   9   JCX, 2011 WL 7637785, at *8 (C.D. Cal. Dec. 2, 2011). However, other courts have concluded

                                  10   that an accounting can exist as an independent equitable cause of action. See, e.g., Rutherford v.

                                  11   FIA Card Services., N.A., No. CV 13-02934 DDP MANX, 2014 WL 4402231, at *3 (C.D. Cal.

                                  12   Sept. 5, 2014). A cause of action for an accounting requires that “a relationship exist between the
Northern District of California
 United States District Court




                                  13   plaintiff and defendant that requires an accounting, and that some balance is due the plaintiff that

                                  14   can only be ascertained by an accounting.” (Id.) Though the relationship giving rise to an

                                  15   accounting claim need not necessarily be a fiduciary one, courts typically require that it reflect

                                  16   some degree of confidentiality or closeness. (Id.)

                                  17            Under California law, the relationship between a lending institution and its borrower-client

                                  18   is not fiduciary in nature. Vann v. Aurora Loan Servs. LLC, No. 10-CV-04736-LHK, 2011 WL

                                  19   2181861, at *3 (N.D. Cal. June 3, 2011). Loan servicers, like lenders, generally do not owe

                                  20   borrowers any fiduciary duty. (Id.) Plaintiff’s claim merely stating “[t]he amount of money that

                                  21   Defendants owe him can only be ascertained by accounting” is a conclusory allegation. That is,

                                  22   Plaintiff has not alleged that he is a wronged fiduciary capable of seeking an accounting against

                                  23   Defendants. Thus, the Court finds Plaintiff’s allegations are insufficient to establish that Plaintiff

                                  24   and Defendants shared the type of relationship that would give rise to an independent accounting

                                  25   claim.

                                  26            Accounting actions are also only appropriate when the accounts are so complicated that an

                                  27   ordinary legal action demanding a fixed sum is impracticable. Lundy v. Selene Fin., LP, No. 15-

                                  28   CV-05676-JST, 2016 WL 1059423, at *18 (N.D. Cal. Mar. 17, 2016). “An action for accounting
                                                                                            8
                                   1   is not available where the plaintiff alleges the right to recover a sum certain or a sum that can be

                                   2   made certain by calculation.” Teselle v. McLoughlin, 173 Cal. App. 4th 156, 179 (2009). Here, the

                                   3   Court finds that there are no facts to support complicated accounts having difficult-to-calculate

                                   4   sums. Plaintiff asserts that he continued to pay the monthly payment after Beneficial transferred

                                   5   the Deed of Trust to Hussey on January 27, 2006, until he was ejected from the property in

                                   6   October 2008. (Pl.’s Opp’n at 3.) Thus, Plaintiff would have the ability to ascertain what he

                                   7   allegedly paid on his loan. Since Plaintiff did not proffer sufficient factual allegations that would

                                   8   give rise to an independent accounting claim, the Court finds that Plaintiff’s claim lacks facts to

                                   9   support an accounting, especially given that the breach of contract claim has been dismissed, as

                                  10   explained above.

                                  11          Accordingly, the Court finds that Plaintiff's accounting claim fails as a matter of law.

                                  12          C.      VIOLATION OF FCRA
Northern District of California
 United States District Court




                                  13          Finally, Plaintiff alleges that while he continued to pay monthly payments after Defendants

                                  14   transferred the Deed of Trust to Hussey, Beneficial violated the FCRA by continuing to falsely

                                  15   report that Plaintiff maintained an open account for approximately $90,000. (Compl. at 7.)

                                  16   Specifically, Plaintiff asserts that after October 2008, Beneficial falsely reported to the Credit

                                  17   Bureau that he was delinquent on his loan. (Pl.’s Decl. at 2.) Defendants argue that the FCRA

                                  18   claim fails because there is no private right of action for inaccurate reporting against a furnisher.

                                  19   (Defs.’ Mot. at 9.) Plaintiff alleges that he has a private right of action pursuant to 15 U.S.C. §

                                  20   1681o, because Defendants were negligent in failing to comply with any requirement imposed

                                  21   under that statute. Title 15 U.S.C. § 1681o provides remedies conditioned upon either willful or

                                  22   negligent failure to comply with duties imposed under the FCRA, but in the absence of violation

                                  23   of some other section under the Act, there is no liability. Hansen v. Morgan, 582 F.2d 1214 (9th

                                  24   Cir. 1978).

                                  25          Under 15 U.S.C. §1681s-2(a), consumers have no private right of action against a furnisher

                                  26   of false information. However, under 15 U.S.C. §1681s-2(b), a plaintiff has standing to pursue a

                                  27   claim because this section imposes additional obligations (such as a duty of investigation) on

                                  28   credit information furnishers, only after they have been notified by a credit bureau that the
                                                                                          9
                                   1   consumer disputes the accuracy of the credit information furnished. Avila v. Quantum Servicing,

                                   2   C-O Reconstruct Co., No. CV 11-696-VBF(FFMX), 2011 WL 13220107, at *3 (C.D. Cal. Mar.

                                   3   16, 2011). Even if a plaintiff sufficiently alleges that the information was inaccurately reported,

                                   4   that plaintiff still bears the burden of showing that the investigation initiated by any defendants

                                   5   was unreasonable. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1154 (9th Cir. 2009).

                                   6   Here, Plaintiff fails to allege facts that relate to the privately enforceable section of the FCRA by

                                   7   not asserting that he reported any disputed credit information to a credit bureau or that any of the

                                   8   Defendants failed to investigate any disputed information. Thus, what Plaintiff alleges is

                                   9   insufficient to survive a motion for judgment on the pleadings.

                                  10           Under the FCRA, a plaintiff must file his lawsuit not later than the earlier of (1) two years

                                  11   after the plaintiff discovers a violation that is the basis for liability or (2) five years after the date

                                  12   of the violation that is the basis for liability. 15 U.S.C. § 1681p.
Northern District of California
 United States District Court




                                  13           In the present action, Plaintiff alleges that, after October 2008, Beneficial falsely reported

                                  14   to the credit bureau that he was delinquent on his loan, and that the loan was eventually reported

                                  15   as being “charged off.” (Pl.’s Decl. at 2.)3 Assuming that Plaintiff’s allegation is true and that he

                                  16   also pled sufficient facts related to the privately enforceable section of the FCRA, the charge-off

                                  17   date would be on or around April of 2009. Since the violation happened in 2009, and Plaintiff did

                                  18   not bring a claim until 2017, this claim is time-barred by the five-year statute of limitations of the

                                  19   FCRA. However, in Plaintiff’s opposition, he only asserts that Beneficial falsely reported a

                                  20   delinquency on the credit report for “several years.” (Pl.’s Opp’n at 3.)

                                  21           Without a specific timeline, there is undeniable ambiguity here regarding whether this

                                  22   claim was time-barred or not. Consequently, the Court will not resolve the inconsistency of the

                                  23   timeline in this Order.

                                  24   //

                                  25

                                  26
                                       3
                                         “Charge-off is defined as a declaration by a creditor that an amount is unlikely to be collected.”
                                       Frost v. Resurgent Capital Servs., L.P., No. 5:15-CV-03987-EJD, 2016 WL 3479087, at *1 (N.D.
                                  27   Cal. June 27, 2016). Traditionally, creditors will make this declaration after six months of
                                       nonpayment by the debtor. Id. Federal regulations require creditors to charge-off installment loans
                                  28   after 120 days of delinquency. Id. While the charge is considered uncollectable by the original
                                       lender, the debt is still legally valid and remains so after charge-off. Id.
                                                                                           10
                                   1          Instead, the motion for judgment on the pleadings as to Plaintiff’s FRCA claim is granted,

                                   2   and Plaintiff has leave to amend his complaint to sufficiently and timely plead a cause of action

                                   3   under 15 U.S.C. § 1681o of the FCRA, if he can truthfully do so.

                                   4   IV.    CONCLUSION

                                   5          For the reasons stated above, Defendants’ motion for judgment on the pleadings is

                                   6   GRANTED with prejudice and without leave to amend as to the breach of contract claim and the

                                   7   accounting claim because amendment would be futile.

                                   8          Defendants’ motion for judgment on the pleadings is GRANTED without prejudice and

                                   9   with leave to amend as to the FCRA claim. Plaintiff may file an amended complaint alleging the

                                  10   FCRA claim only no later than December 10, 2018.

                                  11          IT IS SO ORDERED.

                                  12   Dated: November 26, 2018
Northern District of California
 United States District Court




                                                                                            __________________________________
                                  13                                                        KANDIS A. WESTMORE
                                  14                                                        United States Magistrate Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       11
